Title: To Thomas Jefferson from William Short, 25 October 1790
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris Oct. 25. 1790

I have recieved within these two days your letters which came by the French Packet and those by Mr. Barrett. They are besides those mentioned in my No. 44. and postscript of to-day, of the following dates July 26. Aug. 25. and 31. Your commissions therein contained shall be punctually executed, and particularly you may assure Mr. Vernon should you see him that it will give  me real pleasure to succeed in restoring his son to him. I will certainly use my utmost endeavours for it. I saw him lately at the Marquis de la fayette’s, but know nothing more of him.
I am at a loss how to settle my account with Congress so as to shew the ballance due me on account of the depreciation which has for some time subsisted here and which obliges me to purchase specie at a loss. The different members of the corps diplomatique say they intend to charge this agio to their courts. But as the money of Congress is in Amsterdam I suppose they will settle it by their exchange with that place. I shall therefore draw off my account so as to shew the number of livres I received here and the number of florins which were paid for them at Amsterdam, and at the same time charge my salary in dollars so that Congress or the person named for settling my accounts may arrange it as they may judge proper. With respect to the account between you and me for cash paid to your Servants and other expences of a running nature of which I think I sent you a copy, they were paid in silver. My draughts were made on Amsterdam at the exchange of silver, so that the agio was included in the bill of exchange and thus paid to Mr. Grand to avoid the double trouble of purchasing it of those who sold it. The difference then however was very small. Upton was paid in the same manner for the boxes made by your order and which I have charged to you. M. de la Motte has not yet sent me the rest of your accounts for the carriages which he still has. I suppose he has detained it because he does not yet know what he shall pay for their embarkation. It was very unfortunate that they got separated from the other articles.—Petit has not yet sold the few trifling articles which still remain here and of which I sent you a list. He says he has hitherto found it impossible. I shall now sell your horses also, as I am to be so long absent from Paris. I shall be much mortified if they do not fetch what I was once offered for them. They are in perfect order, and are worth much more. Had I been to remain at Paris I should have been very glad to have paid a better price for them. I shall sell my Cabriolet horse also and expect to lose on him, as I know no person to whom I could trust him during three months, to keep him for his food.
I am sorry not to know what produced the sudden and unexpected change which took place between the 25th. and 31st. of August, and which occasions my going to pass three months at Amsterdam with the probability of performing the same journey once or twice in the interim. As far as your letters in cypher  concern the person to be sent definitively to Paris it appears that no body was yet fixed on, but I observe you do not count on me as being even thought of, and of course I take it for granted that my name has never been put in the view of him who names. I readily concieve that it is a matter of much responsibility and one to which every body should be unwilling to expose themselves, and particularly for a person supposed to be intimately connected with us. How much one would chuse to commit himself in a case of this kind must depend on his own feelings, and no body certainly can complain of that tribunal. There are few things however which admit of a precise measure, and it is possible that a reserve which is perfectly justifiable might produce a different effect from what is intended. I will explain myself. I observe it is the opinion of all the Americans here (without mentioning that of the corps diplomatique and every body who speaks to me on the subject) that I shall be unquestionably appointed because say they Mr. Jefferson being at the head of the foreign department and having been in Europe his recommendation will be accepted without hesitation, and he will certainly recommend you strongly. With them I have no doubt that silence on your part would convey an idea that you do not wish. However you are not accountable for their errors. But if this should produce the same effect on the President, your known friendship for me by giving an unfavorable construction to your silence, may have a consequence that I am sure you do not wish. This consideration is suggested to me by your letters which shew me that you have never spoken of me to the President relative to this place. And when I for a moment suppose myself in his place, I feel that I should interpret the silence of a person in yours concerning one in mine by no means to the advantage of the latter. I know this is not your intention, and I am warranted in my supposition by all your letters and particularly that of July 26 private, as well as those you wrote in April last.—I cannot however flatter myself with the success with which you flatter me. Had I spent the last two or three years in America I should certainly have been less fit for this place than at present. And if I am now not thought of for it when the appointment is made either directly or indirectly by those to whom I am certainly better known than I can expect to be after some years residence in America, to the public at large, I can have no hopes that under other circumstances I should be thought more worthy of other places. What is still more; there are two ministers and two chargés des affaires to be  named, and still you tell me ‘to make up my mind on returning home’ &c. If then situated as I am four other persons are to be sent out in preference to me, I may certainly suppose that it is time for me to resume an old favorite idea of mine, of returning to settle on a farm, probably in Kentuckey and living retired from public business, the rest of my life. I cannot however suppose that this is intended. I confess candidly I should feel myself mortified by such a preference being given to others, and should not consider it at all extraordinary that others should suppose (as they certainly would do) uncommon demerit on my part, since I should believe it myself.
I cannot however suppose that I should have been thus sent to Amsterdam, to go through the drudgery of learning a new lesson there, if running backwards and forwards between Paris and that place in such a season, if it were the intention of government to replace me immediately on the meeting of Congress. I cannot suppose it I say, because it strikes me as a real injustice, which I will never suppose in those from whom it comes. I do not speak of the injustice only in imposing the task mentioned above, if it were intended that another should come and reap the fruits of it, but of the situation in which it would place me. For instance having not yet recieved the letter of the Secretary of the treasury I do not know precisely what I am to do at Amsterdam, but your letter says it is to go “and possess myself of the ground.” Supposing my functions to be those, and that I should be succeeded in this business at the end of that time, is there any body on earth who would not say that the first person was sent there to make a loan, not having been able to succeed, it was necessary to send a second, and this second will of course succeed in making the loans desired. My predicament will certainly in that case be an awkward one and such an one as few would chuse to be reduced to.—Still I count so much on the justice of our government to those whom they employ, that I confess I cannot apprehend any thing like this. Be it as it may I shall immediately go there and will use all the zeal of which I am master to possess myself of that business and shall be ready should it be thought proper to communicate what I may have learned to those who may be better entitled to the public confidence.—It is your mentioning nothing on this subject even confidentially, which raises those doubts in my mind. Otherwise I should have supposed it much more than probable that he who began would be allowed to finish this business. In that case how  ever I should have added with real sincerity that I would wish to be joined by some other person. It would be better perhaps for the interests of Congress and certainly much more so for the tranquillity of my mind if employed. It is one of those commissions in which of all others perhaps, it is [most necessary that there should be more than one person responsible] Pardon these details and believe me Yr. friend & servant,

W: Short

